     Case 2:21-cv-00054-RFB-BNW Document 3 Filed 02/11/21 Page 1 of 1



1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8     EFRAIN NAJAS URIBE,                                 Case No. 2:21-cv-00054-RFB-BNW
9                                       Petitioner,                     ORDER
             v.
10
      JERRY HOWELL, et al.,
11
                                    Respondents.
12

13          Petitioner Efrain Najas Uribe has filed an application to proceed in forma pauperis

14   and submitted a petition for a writ of habeas corpus. Based on the current information

15   about petitioner’s financial status, including any additional information he may have

16   provided, the court finds that he is able to pay the full fee pursuant to 28 U.S.C. § 1915.

17          IT IS THEREFORE ordered that petitioner’s motion for leave to proceed in forma

18   pauperis without having to prepay the full filing fee (ECF No. 1) is denied. Petitioner has

19   30 days from the date this order is entered in which to have the $5.00 filing fee sent to

20   the Clerk.

21          IT IS FURTHER ORDERED that failure to do so may result in the dismissal of this

22   action. The Clerk is directed to RETAIN the petition but not file it at this time.

23
            DATED: 11 February 2021.
24

25
                                                           RICHARD F. BOULWARE, II
26                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                      1
